Gunter, Justice.
This appeal is from a judgment that awarded the permanent custody of a minor child to the natural mother. Appellants are the natural father and the child’s paternal grandparents.
The child’s parents were divorced'in'March of 1975, and the divorce decree incorporated an agreement that set forth an arrangement under .which the paternal grandparents, the natural father, and.the natural mother were to share possession of the child. The agreement and the decree incorporating it did not award custody to,any ■party,.and the triaLcourt, in his .judgment in this .case, *18so held.
Submitted March 5, 1976
Decided June 8, 1976.
Robert B. McCord, Jr., for appellants.
Westmoreland, Hall, McGee & Warner, John Westmoreland, Jr., J. M. Crawford, for appellee.
In July of 1975, the natural mother filed a complaint against her former husband and his parents that sought permanent custody of the child.
The trial judge then conducted a hearing, considered evidence, and then entered a judgment awarding permanent custody of the minor child to the natural mother.
We have reviewed the record; this case presents issues of fact with respect to what is in the best interest of the minor child; there is reasonable evidence to support the trial judge’s determination; and we affirm his judgment. Robinson v. Ashmore, 232 Ga. 498 (207 SE2d 484) (1974).

Judgment affirmed.


All the Justices concur.